Case 1:19-cr-02032-SMJ   ECF No. 210-13   filed 09/24/20   PageID.1711 Page 1 of 7




                                                                            DEFENDANT'S EXHIBIT


                                                                                1012
Case 1:19-cr-02032-SMJ   ECF No. 210-13   filed 09/24/20   PageID.1712 Page 2 of 7




                                                                             DEFENDANT'S EXHIBIT


                                                                               1012-2
Case 1:19-cr-02032-SMJ   ECF No. 210-13   filed 09/24/20   PageID.1713 Page 3 of 7




                                                                             DEFENDANT'S EXHIBIT


                                                                               1012-3
Case 1:19-cr-02032-SMJ   ECF No. 210-13   filed 09/24/20   PageID.1714 Page 4 of 7




                                                                             DEFENDANT'S EXHIBIT


                                                                               1012-4
Case 1:19-cr-02032-SMJ   ECF No. 210-13   filed 09/24/20   PageID.1715 Page 5 of 7




                                                                             DEFENDANT'S EXHIBIT


                                                                               1012-5
Case 1:19-cr-02032-SMJ   ECF No. 210-13   filed 09/24/20   PageID.1716 Page 6 of 7




                                                                             DEFENDANT'S EXHIBIT


                                                                               1012-6
Case 1:19-cr-02032-SMJ   ECF No. 210-13   filed 09/24/20   PageID.1717 Page 7 of 7




                                                                             DEFENDANT'S EXHIBIT


                                                                               1012-7
